OFFICE   OF   THE   AWORNEY      GENERAL    OF    TEXAS
                                 AUSTIN




Derr Sir:
                                                                    ue- the’ 8herlft
                                                                     ner in a for-




                                                   nloa of thle          depa~rtlaent,
                                                 en re001reu.



                                                     fee    la the
                                                    ulljr requeetedr
                                            ty, working with a
                                            honor In a foreign
                                            laoe o? arrest      in the
                                            ~8 sherlri eerv8e      the
                                       rieoner to hle Jail.
                             ge fee lo due the sheriff       RII gro-
                             e 1030 and 1032 CCH”




a Ranger from Da11~1 oonveyed one 2,cart.y00~1 DaUqe to #inoral
We116, Texas, where he wwa aet by a~Ranger froaz Fleher County
traveling  in hla oar aocomanied by L aomtmble or deputy @herif.’
of   Fisher   County m& the party in ou@ad           0r the     Ranger from
Dallee was placed in the ouetody of the L      r and Conrteblo or
Deputy Sheriff  from Fisher County who aonveyed him to the aaunt
Jail  o? e&id county.  The eeoond traneaotloa vae identioal   wit)
       Honorable    tieorge R. ShepTard. Page 2


       the first    with the exmptlon  t&t the Ranger from Dallas oon-
       veyed the    seoond party to Breokenridge, Texas, where he was
       pla.ceU ln   custody of the Ranger and oonetable or Deputy Sheriff
       of Fisher    County, who took him to the oounty jell of Fleher
       county.
                   You further state that no queatlon regarding ieee for
       eervlng crlmlnal prooese or aaklng an arreet lr involved In
       thle reqll)st,  but the only question Involved 15 what mlleage
       fee, If any, le due the eheritf,    his deputy or the constable
       of Fisher County aacompanying the State RAnger under the facts
       above stated.
                  Artlole 1030, Code of Crlmlns.1 Frocedure, euthorlzee
       and provides aertain fees ror sheriffs   and oonetebles perform-
       ing the vsrloue duties enumerated therein.
                    Artiole   1032,   Code of Crtilnal   Procedure,   provides :
                  “A rrherlff  ehall nijt charge fees for arreate
            made by Bangers, or mlleage for prl8onera trene-
            ported by Rangera,    or mileage or other feca for
            tranrportlng   a witness under attaohment leeued from
            another county unless euoh wltnees refuses to give
            bill  for his offense,   or files  an a??ld,evit with
            such sheriff   of his inability   to glve ball.*
                   Statutes preocrlbing  fees for publlo officers    are
       etrlatly   aonstrued; henoe a right to fees may not rest by IBW
       pllcetion.    Where this right la left to oonstructlon     the lang-
       uage of the law muet be aunatrued In favor of the government.
       Where a statute la oapable of two oonetruatlons,      one of whloh
       would give an offloer    oompenea~tion for hie eervlaee in addition
       to his salary and the other not, the latter     construotlon   should
       be adonted.     See the oaaee of HcCalla VB. City of Rookdale,
       246 S.W. 064; Eastland County vs. %x81,       288 S.W. 518; Madden
       vs. Hardy, 50 8.X. 926.
                  The State Bangers are oompeneated by the state on a
       salary bee18 and are not entltled  to any ?ee in eddltion to
       their ealery for the performance OS the mervlaee above mentioned.
                  In view of the foregoing   authorities  and under the
       above stated facts- you are reepeotfully   advised the-t It 1s the
       opinion of this department that the Sherlif or his deputy or
       the Constable, em the oaae may be, who was aodompanylng the
,P,,
       Honorable   George H. Sheppard.        Page 3


,, _
       Ranger on the above mentioned tripe             18 not entitled     to any mlle-
       age feee whatooever.
                   Truetlng     that the foregoing       fully   answers your in-
       quiry,   we are
                                                           Pours very truly
                                                     ATTORXEYGEEKkX%OF TEXAS


                                                     BY
                                                                  Ardell    Willlame
       AW:db                                                               Aeslstant


                   APPROVED
                          JAM 8, 1941
                   Gerald     0. Mann /s/a/
                   ATTORWEY
                          f3EMElU.L
                                  OF TEXA8




       WJF                              APPROVED OPINION CONMITTEE
                                        By       BWB
                                              Chairman